t c memo united_states tax_court don a chan and cecilia chan petitioners v commissioner of internal revenue respondent eastimpex a california corporation petitioner v commissioner of internal revenue respondent docket nos filed date wendy abkin and richard j sideman for petitioners debra k estrem for respondent these cases were consolidated for purposes of trial briefing and opinion memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in additions to and an accuracy-related_penalty on federal_income_tax for individual petitioners don and cecilia chan as follows accuracy -related additions to tax penalty sec sec sec sec sec year deficiency a a a a b a dollar_figure big_number big_number --- --- dollar_figure dollar_figure dollar_figure --- --- --- big_number --- --- --- --- dollar_figure percent of the interest due on the portion of the underpayment attributable to negligence respondent determined deficiencies in and additions to federal_income_tax for corporate petitioner eastimpex for the taxable years ending date and as follows year deficiency a a a b additions to tax sec sec sec dollar_figure big_number dollar_figure --- --- dollar_figure big_number percent of the interest due on the portion of the underpayment attributable to negligence after concessions the issues for decision are whether certain payments by corporate petitioner eastimpex to its related_supplier were costs of goods sold whether individual all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise designated petitioners realized constructive dividends from eastimpex whether individual petitioners are liable for additions to tax under sec_6653 and sec_6661 for and attributable to the constructive dividends whether individual petitioners are liable for an accuracy-related_penalty under sec_6662 for whether corporate petitioner is liable for an addition_to_tax under sec_6653 and b for taxable_year ending date whether corporate petitioner is liable for an addition_to_tax under sec_6661 for taxable_year ending date and whether individual petitioners are liable for additions to tax under sec_6653 and sec_6661 for and for their failure to report interest_income from an overseas bank account findings of fact3 at the time the petitions were filed petitioners don a and cecilia chan individual petitioners resided in san francisco california and petitioner eastimpex corporate petitioner a california corporation had its principal_place_of_business in san francisco california individual petitioners are married individual petitioners own percent of the stock in corporate petitioner they began eastimpex in and incorporated eastimpex in eastimpex imports oriental food and other goods from taiwan and elsewhere for sale in the united the parties' stipulation of facts along with the attached exhibits is incorporated herein by this reference states it began as the sales representative of shin i food factory ltd shin a taiwanese oriental food manufacturing company started by petitioner husband's father henry s t chan henry eastimpex owns the exclusive worldwide distribution rights to shin products during the years in issue eastimpex's gross_sales were about dollar_figure million and shin products accounted for percent of eastimpex's sales while in college in the united_states petitioner husband began selling food manufactured by shin after college petitioner husband returned to his family in taiwan to work at shin for about a year at shin petitioner husband worked on the manufacturing line and at the head office in export sales soliciting customer orders in the early 1970's petitioner husband returned to the united_states with petitioner wife to work as a sales representative for shin henry began shin with lily chan lily petitioner husband's mother lily and henry had three children petitioner husband and two daughters the lily chan family henry also had four children from his marriage to wan yang chen the wan yang chen family when shin began lily and henry held the majority of shin stock and henry worked as shin's general manager their two daughters were each given percent of shin they did not participate in the management of shin during the years in issue and initially received the stock in order to increase the number of shareholders at shin's inception petitioner husband was not made a shareholder because he was attending school in hong kong stanley lee stanley henry's former son-in-law through a daughter from the wan yang chen family also owned percent of shin and worked as henry's assistant otherwise the wan yang chen family had not been involved in the operations of shin henry retired as shin's general manager in and was replaced by stanley also at the time of henry's retirement lily gave petitioner husband a 30-percent share of shin until mid-1986 petitioner husband and his immediate_family owned percent of shin henry intended for shin to be a family business henry passed away on date petitioner husband is the only one of henry's children involved in operating shin petitioner husband has served on shin's board_of directors since and has been its chairman since in the only board members were petitioner husband lily and stanley during the years in issue petitioner husband and his immediate_family his mother lily and his two full sisters owned slightly over percent of shin and petitioner husband was shin's largest shareholder with percent in the late 1980's lily gave percent of shin to priscilla tay priscilla petitioner wife's sister both lily and priscilla had lived with individual petitioners for a number of years during the 1980's and had developed a close relationship priscilla also worked for eastimpex from to during the years in issue lily owned less than percent of shin despite petitioner husband's 30-percent ownership shin has not paid him a dividend since he became a shareholder however other shareholders of shin have received dividends during that time in addition shin made large unreimbursed distributions to lily and distributions to satisfy lily's contractual obligation at a time when she owned less than percent of shin in henry transferred his 18-percent share of shin to a member of the wan yang chen family daniel chen daniel also in a dispute arose between the wan yang chen family and the lily chan family as a result of shin's failing to pay a share of its profits to wan yang under a prior agreement in the prior agreement it was agreed that henry lily and wan yang would divide shin's profits equally among them however wan yang received payments pursuant to the agreement for only or years daniel was causing problems at shin because he felt that the lily chan family had acquired too many of henry's assets to which the wan yang chen family had a right daniel also improperly removed some corporate documents from shin's office stanley felt that he could not handle the situation and flew to the united_states to tell petitioner husband that he was resigning edward chiu edward replaced stanley as shin's general manager petitioner husband and edward met in through business dealings between eastimpex and a food supply company that edward owned petitioner husband and edward were close personal friends petitioner husband personally chose edward to succeed stanley as shin's general manager when edward became the general manager he negotiated a resolution to the family dispute at a meeting with petitioner husband and edward der-san chen representing the wan yang chen family voiced his concern that the lily chan family had acquired a large portion of henry's assets the wan yang chen family believed that henry had wished to give it something the two families entered into a written_agreement agreement which required lily petitioner husband eastimpex and edward to pay dollar_figure million to the wan yang chen family the agreement did not allocate the payments for which each party would be responsible however it was the parties' understanding that petitioner husband acted only as a guarantor and was liable only if lily failed to pay as part of the agreement edward received the 18-percent share of shin that daniel had received from henry edward paid the portion of the dollar_figure million payment equal to the value of the 18-percent share of shin he acquired in exchange for the dollar_figure million the wan yang chen family agreed to forgive the failure to make payments to wan yang under the prior agreement and to not make any further claims to henry's assets in addition daniel returned the improperly removed corporate documents and did not file a criminal complaint that he had prepared alleging that shin paid excessive commission to eastimpex daniel had threatened to file the complaint if he was not satisfied with the resolution of the dispute also in it was decided that a bank account should be opened in the name of shin to receive payments from eastimpex at coast savings and loan in san francisco coast in the account was moved to first pacific bank in hong kong first pacific in the business relationship between eastimpex and shin shin provided a price list for goods the price list generally contained two handwritten prices under columns headed ep and np with the ep price being slightly lower than the np price the amount of the difference between the two list prices varied with each good and the shin price list reflected two prices only for goods that shin manufactured shin sold goods to eastimpex at the lower ep price the invoice price eastimpex paid the invoice price to shin through a letter_of_credit or wire transfer a few months later eastimpex deposited the difference between the invoice price and the higher np price the full list price into the coast or first pacific accounts in shin's name the deposited amounts eastimpex treated both the invoice price and the deposited amounts as the cost_of_goods_sold on its tax returns for the years in issue and subtracted both amounts from gross_receipts to determine gross_income eastimpex does not have invoices for the deposited amounts however eastimpex's records show the check numbers of the checks used to make the deposits references to the original invoice and the date and amount of each deposit although eastimpex purchased goods from other taiwanese manufacturers it used a two-tier payment system only with shin no other manufacturer ever requested that eastimpex pay for goods with two payments in addition none of the other manufacturers provided an invoice for an amount less than the amount that eastimpex paid for goods the coast and first pacific accounts were subject_to periodic reconciliations by eastimpex and shin to ensure the deposits were being made however lily or priscilla held the passbooks from the coast and first pacific accounts and no one at shin ever saw the passbooks shin never received any bank statements concerning the accounts from coast or first pacific shin did not record the deposited amounts as income on its books_and_records although it recorded the invoice prices as income the coast and first pacific bank accounts were not listed as assets on shin's books_and_records in addition shin reported only the invoice price as income to the taiwanese government petitioner husband knew that shin did not report the deposited amounts as income the coast account was opened on date in the name of shin i food co with edward and ken chen shin's principal the account number for the shin i food co at the coast savings and loan in san francisco changed twice after it opened and became a term account the signatories and account name remained the same the term coast account refers to all of continued accountant as signatories coast bank was chosen by petitioner husband because it was convenient to eastimpex's office for making deposits all deposits to the coast account were from eastimpex drawn on an eastimpex bank account all deposited funds remained in the account until it was closed on date a letter was obtained from petitioner husband's office at eastimpex and delivered to coast by an eastimpex employee directing the coast account be closed and the balance totaling dollar_figure be issued in checks as follows name amount priscilla tay sister of petitioner wife dollar_figure stanley lee shin's general manager until dollar_figure edward chiu shin's general manager from dollar_figure dollar_figure shin i food factory co edward and ken chen signed the letter authorizing the closure the four checks were given to petitioner husband the check issued to stanley was deposited into his personal account and the check issued to edward was negotiated overseas the check issued to shin was endorsed by lily and deposited in the first pacific account the check issued to priscilla was deposited into an eastimpex account and then wired to her personal bank account in hong kong in the account was opened at first pacific in the name of shin i food co with edward ken chen lily and priscilla as signatories at that time eastimpex opened a subsidiary in continued these accounts hong kong and it was decided that the subsidiary would make the deposits first pacific was chosen by petitioner husband because it was convenient to the subsidiary all deposits to the first pacific account were from eastimpex drawn on an eastimpex bank account funds in the first pacific account were used to satisfy personal obligations of lily under the agreement in addition the two-tier payment system ended in the same year that the required_payments under the agreement were completed one of the payments under the agreement was made with a check drawn on the first pacific account in the amount of dollar_figure payable to daniel chen in addition another payment due under the agreement corresponds to a dollar_figure distribution from the first pacific account to lily in date the timing and amount of the withdrawal correspond to the timing and amount due to the wan yang chen family under the agreement none of the money in the first pacific account was withdrawn for business purposes of shin in petitioner husband and lily opened an interest- bearing account at standard chartered bank standard chartered in london with approximately dollar_figure million from the sale of real_estate located in canada based on their proprietary interest in the real_estate the interest from the standard chartered account was attributable percent to petitioner husband and percent to lily in petitioner husband transferred his share of the account to the united_states individual petitioners failed to report any of the interest_income from the standard chartered account in and the parties settled the amount of individual petitioners' deficiency attributable to the interest_income for and in the amounts of dollar_figure and dollar_figure respectively petitioner husband was aware of the standard chartered account and its balance statements from the standard chartered bank account were addressed to chan don a lily chan in prior years the statements were usually mailed to eastimpex's office during the years in issue however the statements were mailed to an address in hong kong individual petitioners received mail regarding their personal finances at their personal address as well as at their eastimpex office they depended on eastimpex's bookkeepers to turn over mail received at eastimpex to petitioners' accountant individual petitioners did not file treasury form report of foreign bank and financial accounts during the years in issue to disclose the overseas bank account as required opinion corporate petitioner eastimpex has failed to produce invoices for a portion of the amount it claimed as the cost_of_goods_sold eastimpex contends that it did not receive accurate invoices of its costs in order to help its related_supplier shin conceal income from the taiwanese government eastimpex asserts that this scheme was devised only to avoid taiwanese tax and not to deceive the internal_revenue_service in any way we do not find this explanation to be credible individual petitioners contend that shin lent the deposited amounts to its shareholders once shin was repaid it used the money to pay farmers and workers in cash shin does not have receipts for these payments we do not accept petitioners' elaborate explanation of shin's lending practices rather we find that petitioner husband controlled both shin and eastimpex and used the alleged payments to shin as a way to give money to his mother lily received substantial distributions from the accounts and held the account passbooks although she owned a very small percentage of shin there is no evidence that lily repaid shin for these alleged loans or that shin made withdrawals for business purposes from the coast and first pacific accounts these factors indicate that the subject accounts were created for the personal purposes of individual petitioners and not created for business purposes of shin the admittedly deceptive recordkeeping was used in part to benefit individual petitioners respondent determined that the deposited amounts were not paid to shin for the purchase of goods and thus disallowed their treatment by eastimpex as the cost_of_goods_sold respondent further determined that the deposited amounts constituted constructive dividends from eastimpex to individual petitioners cost_of_goods_sold the first issue we consider is whether eastimpex is entitled to treat the deposited amounts as part of its cost_of_goods_sold the cost of goods purchased for resale in a taxpayer's business is subtracted from gross_receipts to compute gross_income sec_1_61-3 income_tax regs such costs are not deductions and therefore are not subject_to the limitations on deductions contained in sec_162 630_f2d_670 9th cir affg 69_tc_477 see sec_1_61-3 sec_1_162-1 sec_1_471-3 income_tax regs the treatment of the payments on the books of the parties to the transaction while of some evidentiary value is not controlling 88_tc_654 citing 18_tc_373 taxpayers bear the burden_of_proof with regard to the cost_of_goods_sold rule a taxpayers must keep sufficient records to substantiate the cost_of_goods_sold sec_6001 wright v commissioner tcmemo_1993_27 eastimpex claims that the deposited amounts were the second part of a two-tier payment system for goods it purchased from shin where the total of the two payments the invoice price and the deposited amount equals the total cost of the goods corporate petitioner therefore argues that the deposited amounts should be considered the cost_of_goods_sold there is no dispute regarding whether the invoice price represents the cost_of_goods_sold respondent contends that the deposited amounts were not paid to shin for goods and argues that eastimpex and shin used the two-tier payment system to divert funds for the personal benefit of individual petitioners we find that eastimpex has failed to prove the deposited amounts were for the cost_of_goods_sold corporate petitioner has produced invoices that establish the first payments were for the purchase of goods from shin however it has not produced invoices from shin for the deposited amounts in addition the invoices provided by eastimpex do not contain any indication that they cover only a partial billing for the goods rather eastimpex contends that the amount of the deposits can be recreated by comparing the invoice price with the full list price from shin's price list and offers canceled checks for the deposited amounts in addition petitioner husband gave self-serving testimony that the deposited amounts were for the cost_of_goods_sold eastimpex offered an excuse for its failure to produce invoices associated with the deposited amounts which we do not find credible first it was explained that the taiwanese government would not permit a deduction for expenses without an invoice or evidence of payment in that regard it is contended that shin used cash to purchase its agricultural raw materials because local farmers refused to give shin accurate receipts for its purchases in addition shin paid its seasonal workers in cash accordingly shin could not substantiate these items and thus could not use them to reduce its income on its taiwanese returns shin did not give invoices to eastimpex for the alleged total sales_price so that shin could underreport its income in order to offset its inability to claim deductions for all of its expenses if we accede to eastimpex's argument we would be in the somewhat curious and dubious position of allowing eastimpex to reduce gross_income for the alleged cost_of_goods_sold for which it lacks invoices justified by shin's not obtaining a similar reduction against taiwanese taxes because it also lacked invoices the evidence offered by eastimpex only proves that the deposits were made eastimpex has failed to prove that it made the deposits for goods it purchased from shin the mere coincidence that the deposited amounts equal the difference between the invoice price and the full list price does not prove that eastimpex paid these amounts for goods especially given the fact that petitioner husband controlled both eastimpex and shin petitioner husband and his immediate_family owned slightly more than percent of shin and petitioner husband was shin's largest shareholder with 30-percent ownership petitioner husband may not have asserted his power over shin on a daily basis however petitioner husband acknowledged that he had sufficient control_over shin based on his family's majority ownership to change its management in addition petitioner husband served as chairman of shin's board_of directors he also chose his close personal friend edward chiu as shin's general manager petitioner husband argued that he could not command his mother and sisters to do as he wished although petitioner husband may not be close to his sisters as he contends there is no evidence of family discord or that his sisters participated in decision-making at shin henry intended for shin to remain a family business and petitioner husband was the only child of henry that was involved in shin's operations petitioner husband controlled both corporate petitioner eastimpex and shin and used the two-tier payment system to skim profits from eastimpex the majority of the deposited amounts were then dispersed to or for the benefit of petitioner husband's mother lily who never repaid shin petitioner husband used the two-tier payment system to reduce eastimpex's income_tax by claiming the deposited amounts as costs at the same time petitioner husband reduced shin's taiwanese income_tax by not recording the deposited amounts as income on shin's books and eliminating any possible evidence that the payments could be treated as income to shin as a result shin with petitioner husband's help was able to avoid reporting the deposits as income to the taiwanese government we find that eastimpex did not make the deposits as payments for the cost_of_goods_sold thus eastimpex cannot treat the deposited amounts as part of the cost_of_goods_sold constructive dividends the second issue we consider is whether the deposited amounts constitute constructive dividends to individual petitioners a dividend is a distribution_of_property by a corporation to its shareholders out of its earnings_and_profits sec_316 dividends are taxable as ordinary_income to shareholders to the extent of the earnings_and_profits of the corporation sec_316 a dividend need not be formally declared or even intended by the corporation 368_f2d_439 9th cir affg tcmemo_1965_84 321_f2d_598 3d cir affg 36_tc_446 277_f2d_879 8th cir affg 32_tc_815 in addition the distribution need not be made to a shareholder but only for the shareholder's personal benefit 82_tc_335 56_tc_717 the determination of whether a constructive_dividend has occurred is a question of fact which depends on each case 461_f2d_865 5th cir disallowed corporate expenditures are not automatically treated as constructive dividends to the owner of the corporation rather the nondeductible expense must also represent some economic gain or benefit to the shareholder 565_f2d_1388 9th cir affg in part revg and remanding in part tcmemo_1973_223 it is well established that a transfer between related corporations can result in a constructive_dividend to a common shareholder if the transfer was made primarily for the personal benefit of the common shareholder 87_tc_548 74_tc_60 69_tc_877 61_tc_232 to determine whether an intercorporate transfer is a constructive_dividend to the common shareholder we apply a two- part test 472_f2d_449 5th cir affg in part revg in part and remanding tcmemo_1971_145 89_tc_1010 affd 914_f2d_396 3d cir the first part of the test is objective whether the transfer caused property to leave the control of the transferor_corporation and thereafter the taxpayer shareholder was able to exercise control_over the property directly or indirectly through some instrumentality other than the transferor_corporation individual petitioners argue that petitioner husband was not a signatory on the accounts as evidence of his lack of control petitioner husband also denies that he was involved in any decisions regarding the accounts such as closing the coast account the amount of the deposits or the prices charged by shin or ending the two-tier payment system however we find such facts to be insignificant in determining whether petitioner husband controlled the accounts as the controlling shareholder of shin individual petitioners allege that edward chiu an 18-percent shareholder made these decisions and actually controlled shin as its general manager the fact that petitioner husband permitted edward to make day-to- day decisions does not mitigate or change petitioner husband's control of shin indeed petitioner husband had the ability to fire and replace edward we hold that petitioner husband exercised control_over the bank accounts through his controlling_interest in shin as described above satisfying the first part of the sammons test the second part of the test is subjective whether the transfer was prompted by a shareholder purpose of the common owner rather than a business_purpose of the transferor_corporation sammons v commissioner supra the second test is to differentiate between normal business transactions and transactions intended to benefit a common shareholder id pincite if the transfer between the commonly controlled corporations related to the business operations of the transferor_corporation no constructive_dividend occurred courts have interpreted this prong of the sammons test to require not only a subjective intent to primarily benefit the common shareholder but also an actual primary economic benefit to the shareholder 730_f2d_634 11th cir affg tcmemo_1982_314 533_f2d_152 5th cir affg in part and revg in part 61_tc_624 the benefit to the shareholder must be a direct tangible benefit rapid elec co v commissioner supra 60_tc_569 individual petitioners contend that the bank accounts do not constitute constructive dividends to them because they did not receive the funds from the accounts as we held above corporate petitioner has failed to prove that the deposits were made for a business_purpose ie cost_of_goods_sold petitioners provided convoluted and somewhat perplexing reasons for shin's wanting to maintain the two-tier payment system first as stated above shin wanted to understate its income to offset its inability to subtract cash expenditures_for which it lacked receipts because eastimpex's payment of the invoice price was cleared through taiwan's central bank petitioners contend that the taiwanese government had a record of the invoice price as income from sales second shin viewed the exchange rate used by the central bank as less favorable than the street rate for u s currency and wanted to receive some funds in u s dollars to exchange outside of the central bank system third shin maintained the accounts so that shareholders and employees with a need for u s dollars could have easy access to them as the taiwanese government imposed currency restrictions that impaired the ability to obtain u s dollars individual petitioners presented a complicated system of recordkeeping used by shin to avoid reporting the deposited amounts as income they contend that shin shareholders and employees borrowed money from the coast and first pacific accounts and repaid shin in taiwanese currency within a short_period of time shin permitted the alleged borrowers to retain any benefit they received from a favorable street rate shin recorded the repayments as an inflow from a shareholder thus on shin's books it would appear as if the money was due back to a shareholder however shin did not record the names of the shareholders that made the alleged advances once the payments were recorded on shin's books shin would use the money to pay farmers and seasonal workers with cash shin recorded the payments to the farmers and workers as outflows to shareholders thus it would appear as if the shareholders were repaid for the fictitious advances we do not believe that individual petitioners created this elaborate scheme to benefit shin without any expected benefit to eastimpex or themselves nor do we fully believe that shin used the deposited amounts to pay farmers and seasonal workers or that shin's shareholders ever repaid shin for the money it gave them substantial amounts from the accounts were dispersed to or for the benefit of family members of individual petitioners who did not reimburse shin lily received a dollar_figure distribution from the first pacific account in date shin's records do not show an inflow from a shareholder at that time that would indicate that lily repaid this amount to shin shin's chief accountant ken chen who was responsible for shin's muddled recording system could not identify the recorded inflows that would reflect lily's repayment even though ken chen claimed it was his duty to ensure borrowers repaid the alleged loans we find that lily did not repay this amount to shin at trial petitioner husband claimed that he did not question the reasons for the withdrawals nor did he care who received the funds we find it hard to believe that a 30-percent shareholder would not care who was receiving the profits from his company this is especially so given the fact that petitioner husband never received a dividend from shin while other shareholders with smaller shareholdings were receiving dividends lily was less than a 3-percent shareholder but was receiving substantial advances from shin that were not repaid lily generally held the passbooks from the coast and first pacific accounts and never showed them to anyone at shin lily used the money from the accounts to pay the money she owed under the agreement in addition the accounts were first opened when the agreement was entered into and closed when lily finished making the payments due under that agreement a distribution to a family_member of the shareholder can constitute a sufficient personal benefit to the shareholder to render the distribution a constructive_dividend to the shareholder see hardin v united_states f 2d pincite 82_tc_335 marcy v commissioner tcmemo_1994_534 synder v commissioner tcmemo_1983_692 proctor v commissioner tcmemo_1981_436 fenn v commissioner tcmemo_1980_229 we hold that individual petitioners personally benefited from the transfer to lily and that amount is a constructive_dividend from eastimpex to individual petitioners based on the above reasoning we also find that the dollar_figure paid from the first pacific account to daniel chen under the agreement constitutes a constructive_dividend to individual petitioners in addition we find that the check issued from the coast account payable to priscilla in the amount of dollar_figure is a constructive_dividend to individual petitioners we do not find petitioner husband's uncorroborated testimony that lily ultimately received the money from this check to be credible even if lily did receive the money individual petitioners did not present any evidence that the money was repaid to shin nor have individual petitioners proved a business_purpose for this check regardless of whether lily or priscilla received the money we find that individual petitioners received a personal benefit because the money was given to one of their relatives without a proven business_purpose thus the check issued to priscilla constitutes a constructive_dividend to individual petitioners edward and stanley also received money from the coast and first pacific accounts edward stated that he received the money because he had a need for u s funds but he could not remember what he used the money for edward also contends that he repaid the money to shin within a short_period of time respondent suggests that edward and stanley may have received these checks because individual petitioners owed them money or as their take of a scheme to divert funds from eastimpex however there is no evidence that the payments to stanley and edward provided any personal economic benefit to individual petitioners or were for a purpose of individual petitioners thus we find that these amounts are not constructive dividends to individual petitioners regardless of whether edward and stanley repaid the amounts to shin alternatively individual petitioners argue that eastimpex had a valid business reason for any payments under the agreement because the wan yang chen family threatened the stability of shin which was a major supplier of eastimpex there was no evidence that daniel chen would obtain control of shin rather he threatened to expose the two-tier payment system to the taiwanese government individual petitioners contend that eastimpex did not receive any benefit from the two- tier payment system except a delay in having to pay for a small portion of its alleged costs these facts do not present a valid business reason for eastimpex to make payments under the agreement additions to tax and penalty respondent determined additions to tax under sec_6653 and b against individual petitioners for attributable to their receipt of constructive dividends and against eastimpex for taxable_year ending date attributable to its improper treatment of the deposited amounts as cost_of_goods_sold sec_6653 imposes an addition_to_tax of percent of any underpayment attributable to negligence or disregard of rules or regulations if that addition applies sec_6653 imposes an addition_to_tax equal to percent of the interest payable on the portion of the understatement_of_tax attributable to negligence respondent also determined an addition_to_tax against individual petitioners under sec_6653 for negligence is the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations sec_6653 petitioners bear the burden of proving that the additions to tax do not apply rule a 79_tc_846 respondent also determined additions to tax under sec_6661 against individual petitioners for and and against eastimpex for taxable_year ending date sec_6661 provides an addition_to_tax of percent of the amount of any underpayment attributable to a substantial_understatement of tax sec_6661 defines the term understatement as being the excess of the amount of tax required to be shown on the return for the taxable_year over the amount shown on the return an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure dollar_figure in the case of corporate petitioner sec_6661 the amount of the understatement can be reduced if substantial_authority existed for the taxpayer's treatment of the item in dispute sec_6661 respondent determined an accuracy-related_penalty against individual petitioners under sec_6662 for sec_6662 imposes a penalty of percent of the portion of an underpayment attributable to one or more of the items set forth in sec_6662 in the notice_of_deficiency respondent determined that petitioners' underpayment was due to negligence or disregard of rules or regulations a substantial_understatement of tax or a substantial overvaluation statement see sec_6662 - the sec_6662 accuracy-related_penalty does not apply with respect to any portion of an underpayment if reasonable_cause exists for the underpayment and the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioner husband is an experienced businessman who devised a bewildering payment system between two related corporations which he controlled eastimpex admitted that its purpose in using the two-tier payment system was to help shin conceal income from the taiwanese government eastimpex also used the payment system to increase the amount it claimed as the cost_of_goods_sold knowing that it would be unable to substantiate the deposited amounts in addition individual petitioners used the two-tier payment system to divert funds to their relatives we find that individual petitioners and eastimpex acted negligently and without substantial_authority with regard to the deposited amounts and are liable for the above additions to tax and penalty as determined by respondent in addition to the additions to tax and penalty with respect to the issues involving the deposited amounts respondent also determined additions to tax against individual petitioners under sec_6653 and b for under sec_6653 for and under sec_6661 for and attributable to their omission of interest_income from the standard chartered account from their tax returns failure to report large amounts of income on a return has been found to be indicative of negligence 68_tc_474 individual petitioners knew that they received interest_income from the standard chartered account in addition the standard chartered account had a substantial balance and earned a significant amount of interest however petitioners did not inform their accountant about the interest_income or the existence of the account the bank statements from the standard chartered account were addressed to both petitioner husband and lily chan for a time the statements were sent to the eastimpex office during the years in issue the statements were mailed to an address in hong kong petitioner husband gave inconsistent testimony about where lily was living during the years in issue individual petitioners maintain that they reasonably relied on the eastimpex bookkeepers to provide tax information to their tax_return_preparer because they received mail regarding personal finances at eastimpex however individual petitioners admitted that they received mail regarding interest_income at their personal address as well as at eastimpex's offices thus we reject petitioners' contention that their failure to report the interest_income was a reasonable oversight we find that individual petitioners are negligent and lack substantial_authority with regard to their failure to report interest_income from the standard chartered account and are liable for the additions to tax after concessions by all parties and to reflect the foregoing decisions will be entered under rule
